Danforth, J.
This is a bill in equity in which the plaintiff alleges that she is the absolute owner of certain land and personal property therein described, and that the defendants claim to have a deed and bill of sale of the same executed and delivered by her to them. This execution and delivery she denies, setting out substantially that, if they have any such instruments of conveyance they *221were obtained by fraud and executed and delivered by her unknowingly and in a state of mind when she was unable to appreciate or in any degree understand wbat she was doing. Tlie prayer of her bill is that upon these grounds the conveyances may be set aside as a cloud upon her title.
The defendants answer severally, claiming that they have a deed of the land described, not absolute, but subject to a life estate in the plaintiff, and a bill of sale of the personal property running to the female defendant. They further deny all tlie allegations of fraud and improper influence, as well as the plaintiff’s want of knowledge, asserting that both instruments were executed and delivered -voluntarily with lull knowledge and understanding of their contents and legal effect, to carry out an intention previously formed and without any influence or solicitation on their behalf.
The issues thus raised have been submitted to a jury and a verdict rendered, sustained as we think by the testimony, negativing all suggestions of fraud and improper influences, and finding that both instruments were executed and delivered voluntarily, that at the time the grantor “was of sound inind and legal capacity to convey her property,” and that she had a “knowledge of their contents and purport.”
This verdict sustained as it is by the evidence would seem to dispose of all the issues fairly raised by the bill and answers, and upon the familiar principle that the plaintiff can only stand upon the allegations in the bill the suit must fail.
But the plaintiff contends that the defendants have by their answers raised another and a different issue upon which the verdict is in her favor, and upon this she still claims to have her prayer allowed. Apparently conceding that a decree upon this last issue would not be founded upon any allegation in the bill, the counsel claims it upon the issue offered by the answer, that she understood the legal effect of her conveyance. The reasoning upon which this is sought to be established is hardly sound.' It is true that the allegations in a bill as in a declaration may be denied or avoided by other facts. In other words, in equity as well as in law, the pleader may confess and avoid. By so doing the fact directly in issue before the jury may not be the fact alleged in the *222bill, but the former must have a direct bearing upon the latter as tending to show that it cannot, even if true, entitle the plaintiff to recover. If it fail in this it is not pertinent to the ease, and if established is not a defense, while if it is pertinent, it is a defense, only because it shows that the facts upon which the plaintiff relies cannot avail. Hence in any suit, whatever' may be the pleadings, the judgment must depend upon the effect of the plaintiff’s allegations and be in accordance with them.
But if we are permitted to leave the bill and wander over the whole domain of fact and law developed by the case, the plaintiff will be in no better condition. It is claimed that the conveyance is without pecuniary consideration and such is probably the fact. We assume then if it is to stand it is as a gift or advancement to a daughter and her husband. No question is raised as to the rights of creditors, subsequent purchasers, or any third persons, but only such as may arise between a donor and donee.
In such cases equity will not ordinarily interfere but, in the absence of fraud, leave the parties as it found them. If the gift has not been perfected it will not reform or enforce the contract so that it may be, whatever may be the agreement of the parties ; if it has been perfected it will not restore it. In 1 White and Tudor’s Lead. Cas. 324, the rule is thus laid down. “A court of equity will not set aside a voluntary deed or agreement not obtained by fraud, or against public policy, even if it be such as, according to the principles before laid down, it will not carry into effect. Equity stands neutral, and invariably follows the rule thus quaintly laid down in an old case, “that if a man will improvidently bind himself up by a voluntary deed, and not reserve a liberty to himself by a power of revocation, a court of equity will not loose the fetters he hath put upon himself, but he must lie down under his own folly.” Numerous cases are cited in support of this rule, and it is believed to be well established.
In the case at bar, by the execution and delivery of the conveyances, the gift was completed, and nothing left to be done “to carry it into effect.” The papers were executed voluntarily and of the plaintiff’s own motion. There is nothing in the transaction which by any possibility can be'Construed as against public policy or so *223far as appears as being impolitic as between a mother and daughter. The testimony not only fails utterly to show any fraud or improper influence, but such is negatived by the jury. On the other hand the verdict finds affirmatively that the conveyances were executed voluntarily and with'a full understanding of their contents and purport. It would therefore seem to be clear that so far as the facts go the plaintiff has failed to show any ground for relief.
But it is claimed that at the time the conveyances were made the grantor did not understand their “legal effect” and the jury have so found, and that therefore she is entitled to relief because she acted under a mistake of law.
The general rule above referred to would seem to exclude any relief upon this ground, and we think it is applicable here as well as in other respects. That some cases may be found which arc apparent exceptions to this rule may be true, but the decided weight of authority we think is in favor of its application to mistakes in the law. It is undoubtedly true that where both parties to a contract labor under the same mistake of the law, so that the written instrument does not express the meaning of the parties, a court of equity will upon a proper bill reform it. Such is the case of Canedy v. Marcy, 13 Gray, 373, and other cases cited by the plaintiff’s counsel.
Even this however will be done only upon the strongest and most satisfactory proof. Sawyer v. Hovey, 3 Allen, 331. But when the mistake is that of one party only, a different and more stringent rule prevails. In Bank of U. S. v. Daniel, 12 Pet. 32; also 12 Curtis, 618, 626, it was held that “a mistake, or ignorance of the law, forms no ground of relief from contracts fairly entered into, with full knowledge of the facts, under circumstances raising no presumption of fraud, imposition, or undue advantage taken.” In Hunt v. Rousmaniere’s administrator, 1 Pet. 1, reported also in 7 Curtis, 419, 426, a similar doctrine is laid down.
In 1 Story’s Eq. Jur. (9 od.) § 138 i, the principles applicable to a mistake in law are thus summed up. “But where the mistake is of so fundamental a character that the minds of the parties have never in fact met; or where an unconscionable advantage *224has been gained by mere mistake or misapprehension, and there was no gross negligence on the part of the plaintiff either in falling into the error or in not sooner claiming redress, and no intervening rights have accrued, and the parties may still be placed in statu quo, equity will interfere in its discretion to prevent intolerable injustice.”
If, as already seen, equity will not interfere to reform or set aside a voluntary conveyance except in cáse of fraud actual or constructive, there would seem to be no valid reason why the principles thus laid down as applicable to mistakes in law should not also be applied to deeds of gift, especially those given by an aged mother to a daughter. Making such an application to this case, on what ground can we say that there has been any fraud or imposition or improper influence which has led to such a mistake? The existence of these in any degree has been negatived. It does not appear that any unconscionable advantage has been obtained, but as far as the testimony shows the conveyance is not an unusual one, or one which we can say is improper.
Nor can we say that the mistake is of so fundamental a character that the instruments fail utterly to carry out the intention of the grantors. There is no pretense that the husband did not fully understand the nature and effect of the conveyances. The jury have found that the plaintiff understood their contents and purport. From the nature of the instruments of conveyance' she must necessarily have known that she was parting with some interest in her property and that the grantees were receiving such interest:
But it is said that the plaintiff did not understand the legal effect of the instrument and the jury have so found. This may be true; but the testimony upon which the finding is based can hardly be said to be very strong or satisfactory. It is very much weakened by another part of the verdict in which it .is found that she executed each with “a knowledge of their contents and purport.”"
But if this were so, and a simple mistake of the law sufficient to authorize a court of equity to rectify the mistake, there is still in this case an insuperable difficulty. It is not easy to correct a mistake of which we have no knowledge. It is not enough to say the plaintiff did not understand the legal effect of her act. She may *225not now have that knowledge and from aught that appears in the ease the instruments may be the best possible to carry out her intention and purpose formed at the time. If otherwise, if in any respect that intention has not been carried out, we are left in entire ignorance as to how or wherein the failure has occurred. The bill gives us no light, the testimony or verdict gives us no aid. It is incredible considering the nature of the instruments in question and the fact that she understood their contents and purport, that she did not know and fully comprehend that she was conveying some interest in her property to one or both of the grantees.
Under such circumstances no rule in equity will allow the instruments to be set aside, for in that case her intention deliberately formed in some part at least would be defeated. They cannot be changed or modified; for we have no knowledge as to the changes required, whether as to the estate granted or the persons to whom it is granted. If it had appeared by the proper allegations and proof that a will had been intended, but through misapprehension a grant had been executed instead, we will not say that such a mistake might not be so fundamental as to authorize and require a correction. But nothing of this kind appears. The allegation is that no instrument was intended ; the proof is that the two were executed understanding^ and without fraud. If then we should make any decree favorable to the plaintiff we could have no assurance that it would correct any mistake which she may have fallen into. Hill dismissed with costs.
Appleton, O. J., Dickerson, Barrows, Virgin and Libbey, JJ., concurred.